UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7301



JOHN CORDERO,

                                            Plaintiff - Appellant,

          versus


J. HARVIE WILKINSON, III, in his adminis-
trative capacity as Chief Judge of the United
States Court of Appeals for the Fourth
Circuit; PATRICIA S. CONNOR, in her official
capacity as Clerk of the United States Court
of Appeals for the Fourth Circuit; UNITED
STATES COURT OF APPEALS FOR THE FOURTH CIR-
CUIT; WILLIAM H. REHNQUIST, in his administra-
tive capacity as Chairperson of the Judicial
Conference of the United States; JUDICIAL
CONFERENCE OF THE UNITED STATES,

                                           Defendants - Appellees.




                            No. 01-7380



JOHN CORDERO,

                                            Plaintiff - Appellant,

          versus
J. HARVIE WILKINSON, III, in his adminis-
trative capacity as Chief Judge of the United
States Court of Appeals for the Fourth
Circuit; PATRICIA S. CONNOR, in her official
capacity as Clerk of the United States Court
of Appeals for the Fourth Circuit; UNITED
STATES COURT OF APPEALS FOR THE FOURTH CIR-
CUIT; WILLIAM H. REHNQUIST, in his administra-
tive capacity as Chairperson of the Judicial
Conference of the United States; JUDICIAL
CONFERENCE OF THE UNITED STATES,

                                          Defendants - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-01-237-1-17-BD)


Submitted:   November 9, 2001         Decided:   November 26, 2001


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Cordero, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     John Cordero appeals the district court’s orders dismissing

without prejudice his Bivens* complaint.   We have reviewed the rec-

ord and the district court’s opinions accepting the recommendation

of the magistrate judge and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.        Cordero v.

Wilkinson, No. CA-01-237-1-17-BD (D.S.C. filed July 26, 2001, &

entered July 27, 2001; filed Aug. 6, 2001, & entered Aug. 7, 2001).

We deny Cordero’s motion to recuse and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of the Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).


                                3